Citation Nr: 1511364	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-08 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral feet numbness, claimed secondary to a back disorder.

3.  Entitlement to service connection for left leg numbness, claimed secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran had a hearing before the Board in July 2014 and the transcript is of record.

The case was brought before the Board in August 2014, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

At the time of the August 2014 remand, the Board previously noted that the Veteran had clarified his appeal in June 2011 indicating he intended on filing a claim seeking entitlement to service connection for numbness of both his legs, not just his left leg.  As previously noted, the Board cannot address the right leg as the issue was not previously developed or considered by the Agency of Original Jurisdiction (AOJ).  The matter was referred in the Board's prior remand, but it appears the issue still has not been addressed by the AOJ.  As such, the matter is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims entitlement to service connection for a back disorder and associated radiculopathy/numbness of the legs and feet due to in-service injuries.  He claims he was thrown off a bridge during a typhoon while on-board the USS Steel in 1945 injuring his back.  He further claims additional back injury in 1946 aboard the USS Sumner completing duties requiring heavy lifting.  

He did not seek back treatment at either of those times and, therefore, his service treatment records do not document any medical findings related to his back.  His records do confirm, however, his duty assignments.  His separation examination, moreover, notes a deviated septum, which the Veteran claims occurred during the same typhoon injury.  Details of injury are not of record, but the Veteran is service-connected for traumatic deviated septum.  

After service, there are scarce medical records between 1946 and 2005 and none of them relate to the low back.  The Veteran claims he sought periodic treatment for back pain during this time, but no such records could be located.  

In support of his claim, the Veteran did provide a letter his sister found that the Veteran wrote to the family while on active duty.  The handwritten letter is undated, but he testified at his hearing that it was a letter he sent in 1946.  The letter includes descriptions of events happening to the Veteran on board his ship, his duties, and hurting his back "again."

The Board previously remanded the claim to afford the Veteran a VA examination to determine whether his low back disorder could be attributed to the typhoon injury as described by the Veteran, the subsequent back injuries due to in-service heavy lifting, or any other incident of service.

The Veteran was afforded a VA examination in February 2015.  Therein, the examiner confirmed diagnoses of low back disabilities and associated neurological abnormalities of the bilateral lower extremities.  With regard to etiology, however, the examiner declined rendering an opinion indicating it would require resorting to mere speculation.  The examiner explained that the record did not confirm in-service injuries and, therefore, an opinion would require making assumptions.

In requesting the VA examination, however, the Board directed the examiner to consider the Veteran's description of the in-service injuries and his symptoms since service in rendering the opinion.  Despite the absence of records, the Board's prior examination request sought a medical opinion as to whether the current diagnoses could be related to the Veteran's subjective description of in-service injuries and post-service symptoms since service.  The examiner declined rendering an opinion due to a lack of objective medical evidence in clear contradiction to the Board's prior remand request.  Thus, a new examination is indicated below.

The examiner's opinion clearly associates radiculopathy of the bilateral lower extremities with the Veteran's low back disorder.  Thus, the claimed neurological abnormalities of the bilateral lower extremities, to include his feet, are "inextricably intertwined" with the back claim on appeal here and can only be adjudicated in full after full development and adjudication of the Veteran's service connection claim of his low back disorder.  See Harris v. Derwinski, 1 Vet. App. 181 (1991).

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from December 2014 to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any and all sources of treatment for his back, bilateral feet, and left leg and obtain the Veteran's medical records from any identified source, to include the VAMC from December 2014 to the present.  All efforts to obtain VA records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, schedule to Veteran for an appropriate VA examination with a new VA examiner to determine the nature and etiology of any and all back disorders found.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The examiner is directed to consider the Veteran's lay description of in-service injuries, to include the typhoon injury and subsequent heavy lifting injuries to his back.  The examiner is directed to consider the Veteran's handwritten letter to his family in 1946 indicating he injured his back again.  For purposes of this examination, the examiner is directed to presume the veracity of the Veteran's description of in-service events and post-service symptoms.

Based on the examination, consideration of the Veteran's lay statements describing in-service injury and symptoms since service, and review of the records, the examiner is asked to itemize all diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis is attributable to the Veteran's military service, to include the typhoon injury and/or heavy lifting injuries.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.
3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

